DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-15, 17, 19-22, 28-44 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US PGPub 2012/0146886) in view of Park et al. (US PGPub 2015/0036300) and Masumoto et al. (US 9,812,058).

Regarding claim 1, Minami discloses a display device (figure 1; display apparatus 10) comprising: 
a substrate (figures 1 and 2A-2B; substrate main body 70A-D) including a display region (figures 1 and 2A-2B; substrate main body 70A) and a non-display region (figures 1 and 2A-2B; substrate main body 70B-D) including a plurality of sub-non-display regions (figures 1 and 2A-2B; substrate main body 70B-D) that are extended from sides of the display region (figures 1 and 2A-2B);
a display layer (figure 1; pixel array section 30) provided on a surface of the substrate in the display region (figures 1 and 2A-2B) and including a plurality of pixels (paragraph 0050, line 1 and figure 1; pixel circuits 20);
A) and electrically connected to the plurality of pixels (paragraph 0052; wiring lines of the wiring line section 81 for electrically connecting the pixel array section 30 and the peripheral circuit sections 80A to 80C);
a circuit board (figure 18; flexible board 87B) which is connected to at least one of the plurality of sub-non-display regions (figure 18; flexible board 87B connected to element 70C0) and applies a signal to the wiring lines (paragraph 0199; a power supply voltage and the clock pulse ck, start pulse sp and so forth described hereinabove are inputted from the outside of the substrate through the flexible board 87B and the pad portion 84B similarly to the writing scanning circuit 40); and 
a supporting member (paragraph 0047-0048; a substrate on which pixel circuits are to be formed. Minami discloses a metal or plastic substrate on which pixel circuits are formed which teaches some level for support within the substrate),
wherein the plurality of sub-non-display regions each comprises: 
a display connection region (figure 2A; wiring line section 81) connected to the display region (figure 2A; wiring line section 81 connected to pixel array section 30); and 
at least one extension region (figure 2A; peripheral circuit sections 80A and 80B) extended from a part of the display connection region (figure 2A; peripheral circuit sections 80A and 80B connected to wiring line sections 81),
wherein the plurality of sub-non-display regions are bent and face a surface opposite to a surface, on which the display layer is disposed, in the display region (figure 2B; peripheral circuit section 80A and 80B is folded on the backside of the pixel array section 30), 
wherein as the plurality of sub-non-display regions is bent, the extension region of one of the plurality of sub-non-display regions overlaps the extension region of another of the plurality of sub-non-display regions adjacent to the one of the plurality of sub-non-display regions (figures 5A-5D and paragraphs 0071-0072; for example in figure 5B the arrow by element 70C0 shows overlapping between sections 70E and 70C). 
	However Minami does not disclose wherein the substrate is a unitary substrate; the supporting member disposed between the unitary substrate and the circuit board such that the display layer, the 
	In a similar field of endeavor Park discloses wherein the substrate is a unitary substrate (fig. 6, first substrate 110); the supporting member (fig. 6, supporting member 400) disposed between the unitary substrate (fig. 6, first substrate 110) and the circuit board (fig. 6, flexible circuit board 220) such that the display layer, the unitary substrate and the supporting member overlap each other (fig. 6), the supporting member not including pixels ([0042], the display part 117 of the first substrate 110 includes … the plurality of pixels); and an adhesive layer ([0088] and fig. 6, adhesive member 500) including opposite surfaces respectively and directly contacting the circuit board (fig. 6, flexible circuit board 220) and the supporting member (fig. 6, supporting member 400) such that the supporting member supports the substrate and the circuit board when the non-display region is bent (fig. 6, bending part 115). 
In view of the teaching of Minami and Park, it would have been obvious to one of ordinary skill in the art to rearrange the supporting member, substrate and circuit board of Minami to form the system of Park including the supporting member disposed between the unitary substrate and the circuit board for the purpose of utilizing known alternate arrangements based on available space and to utilize the known benefit that the number of processes for manufacturing the display device can be reduced (Park: [0142]).
The combination of Minami and Park discloses sub-non-display regions on multiple sides of the display outside of the display regions, however it has been known that the sub-non-display regions could be on each side of the outside of the display. In a similar field of endeavor of display devices, Masumoto discloses the plurality of sub-non-display regions are extended from each of all sides of the display region (column 4, lines 34-37 and fig. 1, the substantially rectangular luminescent panel 100 is electrically connected to the circuit boards 200 situated along the four edges of the luminescent panel 100 by flexile substrates 300); and a corresponding wiring line of the wiring lines, wherein the signal is applied to each 
In view of the teachings of Minami, Park and Masumoto, it would have been obvious to one of ordinary skill in the art to modify the display device of Minami and Park to include the sub-non-display regions on all sides of the display panel as taught by Masumoto, as a matter of design choice where Masumoto discloses in column 5, lines 46-54 discloses alternative options for placing non-display regions around a display region. 

Regarding claim 2, Minami further discloses wherein the substrate has a first surface and second surface facing the first surface (figure 2A; substrate main body 70A shown with a front and back), and the display layer and the wiring lines are provided on the first surface (figure 2A; substrate main body 70A shown with pixel array section 30 and wiring line section 81 on the top).

Regarding claim 3, Minami further discloses wherein as the plurality of sub-non-display regions is bent, the second surface of the plurality of sub-non-display regions face the second surface of the display region (figure 2B; when the apparatus is bent the backside of the peripheral circuit sections 80A and 80B are on the backside of the pixel array section 30).

Regarding claim 9, Minami further discloses further comprising a connection terminal (figure 18; flexible board 87A-E) provided in the extension region (figure 18) and electrically connected to the wiring lines (paragraph 0198; to the writing scanning circuit 40, a power supply voltage and the clock pulse ck, start pulse sp and so forth described hereinabove are inputted from the outside of the substrate through the flexible board 87A and the pad portion 84A).

C) separated from each other (figure 18; flexible board group 87C are spaced apart from each other).

Regarding claim 11, Minami further discloses wherein the connection terminal of the extension region of overlapping extension regions faces and is electrically connected to the connection terminal of the another extension region of the overlapping extension regions (figure 19; flexible board group 87C and flexible board 87E).

Regarding claim 12, the combination of Minami, Park and Masumoto discloses the unitary substrate, Minami further discloses 
wherein the connection terminal of the extension region is provided on a surface, on which the wiring lines are disposed, of the substrate (paragraph 0063; pad portions 84A and 84B for fetching a power supply voltage for peripheral circuit sections 80A and 80B and various signals from the outside of the substrate therethrough are provided. The pad portions 84A and 84B are provided on the substrate end portions 70B and 70C on which the peripheral circuit sections 80A and 80B are provided), and
wherein the connection terminal of the another extension region is provided on a surface opposite to the surface, on which the wiring lines are disposed, of the substrate (paragraph 0206; pad portion groups 84F and 84G may be disposed on the substrate end portions 70B and 70C such that the pixel array section 30 and the outside of the substrate are electrically connected through the pad portion groups 84F and 84G).

Regarding claim 13, the combination of Minami, Park and Masumoto discloses the unitary substrate, Minami further discloses wherein the connection terminal of the another extension region is electrically connected to the wiring lines through a contact hole which passes through the substrate (paragraph 0198; the writing scanning circuit 40 which is the peripheral driving section 80A is electrically connected, for example, at a pad portion 84A provided at an upper end portion 70B0 of the substrate end portion 70B, to the outside of the substrate, for example, through a flexible board 87A).

Regarding claim 14, the combination of Minami, Park and Masumoto discloses the unitary substrate, Minami further discloses 
wherein the connection terminal of each of the overlapping extension regions is provided on a surface, on which the wiring lines are disposed, of the substrate (figure 18; elements 87 are on elements 84),
wherein the extension region is bent (figure 18; thick dotted lines show there the bending occurs), and
wherein the connection terminal of the extension region faces and is electrically connected to the connection terminal of another extension region (figure 18; thick dotted lines show there the bending occurs element 87B would face element 87C).

Regarding claim 15, Minami further discloses 
wherein the extension region comprises a housing (figure 20) covering the connection terminal (figure 20; front panel 102) and providing an internal space (figure 20), and
wherein the another extension region is inserted into the internal space (figure 20; filter glass plate 103).

Regarding claim 17, Minami further discloses wherein wiring lines of the plurality of sub-non-display regions adjacent to each other are electrically connected (figure 18 and paragraph 0197).

Regarding claim 19, Minami further discloses wherein the signal is pixel power supplied to the plurality of pixels (paragraph 0199).

Regarding claim 20, Minami discloses a display device (figure 1; display apparatus 10) comprising:
a substrate (figures 1 and 2A-2B; substrate main body 70A-D) including a display region (figures 1 and 2A-2B; substrate main body 70A) and a non-display region (figures 1 and 2A-2B; substrate main body B-D) including a plurality of sub-non-display regions (figures 1 and 2A-2B; substrate main body 70B-D) that are extended from sides of the display region (figures 1 and 2A-2B);
a display layer (figure 1; pixel array section 30) provided on a surface of the substrate in the display region (figures 1 and 2A-2B) and including a plurality of pixels (paragraph 0050, line 1 and figure 1; pixel circuits 20);
wiring lines (figure 2A; wiring lines section 81) provided in the plurality of sub-non-display regions on the substrate (figure 2A; wiring line section 81 shown on substrate main body 70A) and electrically connected to the plurality of pixels (paragraph 0052; wiring lines of the wiring line section 81 for electrically connecting the pixel array section 30 and the peripheral circuit sections 80A to 80C);
at least one circuit board (figure 18; driver IC 88) which is connected to at least one of the plurality of sub-non-display regions and applies a signal to the wiring lines (paragraph 0200; the signal outputting circuit 60 which is the peripheral driving section 80C is electrically connected, at the pad portion group 84C provided on the substrate end portion 70D, to a driver IC 88, which is a signal supplying source provided on the outside of the substrate); and
a supporting member (paragraph 0047-0048; a substrate on which pixel circuits are to be formed. Minami discloses a metal or plastic substrate on which pixel circuits are formed which teaches some level for support within the substrate)
wherein the plurality of sub-non-display regions each comprises:
a display connection region connected to the display region (figure 2A; wiring line section 81 connected to pixel array section 30); and
at least one extension region (figure 2A; peripheral circuit sections 80A and 80B) extended from a part of the display connection region (figure 2A),
wherein the plurality of sub-non-display regions are bent and face a surface opposite to a surface, on which the display layer is disposed, in the display region (figure 2B; peripheral circuit section 80A and 80B is folded on the backside of the pixel array section 30),
wherein as the plurality of sub-non-display regions is bent, the wiring lines are electrically connected (paragraph 0052; wiring lines of the wiring line section 81 for electrically connecting the pixel array section 30 and the peripheral circuit sections 80A to 80C). 

In a similar field of endeavor Park discloses wherein the substrate is a unitary substrate (fig. 6, first substrate 110); the supporting member (fig. 6, supporting member 400) disposed between the unitary substrate (fig. 6, first substrate 110) and the circuit board (fig. 6, flexible circuit board 220) such that the display layer (fig. 6, display panel 100), the unitary substrate and the supporting member overlap each other (fig. 6), the supporting member not including pixels ([0042], the display part 117 of the first substrate 110 includes … the plurality of pixels); and an adhesive layer ([0088] and fig. 6, adhesive member 500) including opposite surfaces respectively and directly contacting the circuit board (fig. 6, flexible circuit board 220) and the supporting member (fig. 6, supporting member 400) such that the supporting member supports the substrate and the circuit board when the non-display region is bent (fig. 6, bending part 115). 
In view of the teaching of Minami and Park, it would have been obvious to one of ordinary skill in the art to rearrange the supporting member, substrate and circuit board of Minami to form the system of Park including the supporting member disposed between the unitary substrate and the circuit board for the purpose of utilizing known alternate arrangements based on available space and to utilize the known benefit that the number of processes for manufacturing the display device can be reduced (Park: [0142]). 
The combination of Minami and Park discloses sub-non-display regions on multiple sides of the display outside of the display regions, however it has been known that the sub-non-display regions could be on each side of the outside of the display. In a similar field of endeavor of display devices, Masumoto discloses the plurality of sub-non-display regions are extended from each of all sides of the display region (column 4, lines 34-37 and fig. 1, the substantially rectangular luminescent panel 100 is electrically 
In view of the teachings of Minami, Park and Masumoto, it would have been obvious to one of ordinary skill in the art to modify the display device of Minami and Park to include the sub-non-display regions on all sides of the display panel as taught by Masumoto, as a matter of design choice where Masumoto discloses in column 5, lines 46-54 discloses alternative options for placing non-display regions around a display region. 

Claim 21 is within the scope of claim 2 and is therefore interpreted and rejected based on similar reasoning.  

Regarding claim 22, Minami further discloses wherein as the plurality of sub-non-display regions is bent, the wiring lines face the second surface (figure 2B; when the apparatus is bent the backside of the peripheral circuit sections 80A and 80B are on the backside of the pixel array section 30).

Claim 28 is within the scope of claim 9 and is therefore interpreted and rejected based on similar reasoning. 

Regarding claim 29, Minami further discloses wherein the display connection region is a quadrangle (figure 1; display connection region 70C is a rectangle) including one side contacting the display region (figure 1; side on the folding line).

Regarding claim 30, Minami further discloses wherein the extension region extends from a side which faces the one side of the display connection region (figure 18).

Regarding claim 31, Minami further discloses wherein the connection terminal is directly connected to the circuit board (figure 18; driver IC 88).

Claim 32 is within the scope of claim 10 and is therefore interpreted and rejected based on similar reasoning.  

Regarding claim 33, Minami further discloses wherein as the plurality of sub-non-display regions is bent, an extension region of one of the plurality of sub-non-display regions overlaps another extension region of another of the plurality of sub-non-display regions adjacent to the one of the plurality of sub-non-display regions, and wherein the connection terminal of an extension region of one of overlapping extension regions is electrically connected to a connection terminal of the another extension region (figure 18; bold dotted line shows the folding lines).

Claims 34-39 are within the scope of claims 12-17 respectively and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 40, Minami further discloses wherein each of the plurality of sub-non-display regions comprises two extension regions (figure 18; 87B and 87E) respectively extending from sides contacting both ends of the one side of the display connection region (figure 18).

Claims 41-44 and 46 are within the scope of claims 33, 12, 13, 15 and 17 respectively and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 47, Minami further discloses wherein the display region is a quadrangle (figure 18; pixel array section 30 is a rectangle shape),
C), a second sub-non-display region (figure 18; 70E), a third sub-non-display region (figure 18; 70D), and a fourth sub-non-display region (figure 18; 70B) respectively extending from sides of the display region (figure 18),
wherein the first sub-non-display region comprises two extension regions (figure 18; 87B and 87E) connected to the circuit board (paragraph 0197) and respectively extending from sides contacting both ends of the one side of the display connection region (figure 18),
wherein the third sub-non-display region comprises at least one extension region facing the first sub-non-display region (figure 18; flexible board group 87C), extending from a side facing the one side of the display connection region connected to the circuit board (figure 18), and connected to the circuit board (figure 18; driver IC 88).

Regarding claim 48, Minami further discloses wherein as the plurality of sub-non-display regions is bent, the second sub-non-display region and the fourth sub-non-display region overlap one of the extension regions of the first sub-non-display region (figures 5A-5D and paragraphs 0071-0072; for example in figure 5B the arrow by element 70C0 shows overlapping between sections 70E and 70C).

Claim 49 is within the scope of claim 19 and is therefore interpreted and rejected based on similar reasoning. 

Claims 4-8 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Minami, Park and Masumoto further in view of Peng et al. (United States Patent Application Publication 2014/0209360 hereinafter referred to as Peng). 

Regarding claim 4, the combination of Minami, Park and Masumoto does not disclose wherein the display connection region has a trapezoid that includes two lines parallel to each other and two inclined lines connecting ends of the two lines.
In a similar field of endeavor of display devices Peng discloses wherein the display connection region has a trapezoid (figure 9; folded portion 120 is shaped like a trapezoid) that includes two lines 
In view of the teachings by Minami, Park, Masumoto and Peng, it would have been obvious to one of ordinary skill in the art to modify Minami by specifically providing the display connection region has a trapezoid, as taught by Peng, as a matter of design choice since such a modification would have involved a mere change in the shape of a component the change in shape allows the display connection region to not overlap when it is bent as shown in figure 10 of Peng.   

Regarding claim 5, the combination of Minami, Park, and Masumoto does not disclose wherein a width of a region close to the display region is larger than a width of a region far from the display region in the display connection region.
In a similar field of endeavor of display devices Peng discloses wherein a width of a region close to the display region is larger than a width of a region far from the display region in the display connection region (figure 9; the trapezoid shape of element 120 where the larger width is next to the display area and the smaller width is further from the display area). 
In view of the teachings by Minami, Park, Masumoto and Peng, it would have been obvious to one of ordinary skill in the art to modify Minami by specifically providing a width of a region close to the display region is larger than a width of a region far from the display region in the display connection region, as taught by Peng, as a matter of design choice since such a modification would have involved a mere change in the shape of a component the change in shape allows the display connection region to not overlap when it is bent as shown in figure 10 of Peng. 

Regarding claim 6, the combination of Minami, Park and Masumoto does not disclose wherein a sum of inclined angles of two inclined lines of the display connection regions is equal to or less than 90°.
In a similar field of endeavor of display devices Peng discloses wherein a sum of inclined angles of two inclined lines of the display connection regions is equal to or less than 90° (figure 2; element 120 includes two incline lines connected to the component portion 110 each at a less than right angle). 
In re Aller, 105 USPQ 233. 

Regarding claim 7, the combination of Minami, Park and Masumoto does not disclose wherein as the plurality of sub-non-display regions is bent, a sum of an inclined angle of one of two inclined lines of one of the display connection regions and an inclined angle of another of two inclined lines of another of the display connection regions adjacent to the one of the display connection regions is equal to or less than 90°.
In a similar field of endeavor of display devices Peng discloses wherein as the plurality of sub-non-display regions is bent, a sum of an inclined angle of one of two inclined lines of one of the display connection regions and an inclined angle of another of two inclined lines of another of the display connection regions adjacent to the one of the display connection regions is equal to or less than 90° (figure 9; folded portion 120 includes an acute angle between the inclined line and the component portion 110 and sub-area 120s includes an acute angle between the inclined line and line F). 
In view of the teachings by Minami, Park, Masumoto and Peng, it would have been obvious to one of ordinary skill in the art to modify Minami by specifically providing wherein as the plurality of sub-non-display regions is bent, a sum of an inclined angle of one of two inclined lines of one of the display connection regions and an inclined angle of another of two inclined lines of another of the display connection regions adjacent to the one of the display connection regions is equal to or less than 90°, as taught by Peng, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 


In a similar field of endeavor of display devices Peng discloses wherein as the plurality of sub-non-display regions is bent, the display connection region of the one of the plurality of sub-non-display regions does not overlap the display connection region of the another of the plurality of sub-non-display regions adjacent to the one of the plurality of sub-non-display regions (figure 10; a gap is shown between the folded portion 120 and sub-areas 120s). 
In view of the teachings by Minami, Park, Masumoto and Peng, it would have been obvious to one of ordinary skill in the art to modify Minami by specifically providing wherein as the plurality of sub-non-display regions is bent, the display connection region of the one of the plurality of sub-non-display regions does not overlap the display connection region of the another of the plurality of sub-non-display regions adjacent to the one of the plurality of sub-non-display regions, as taught by Peng, as a matter of design choice since such a modification would have involved a mere change in the shape of a component the change in shape allows the display connection region to not overlap when it is bent as shown in figure 10 of Peng. 

Claims 23-27 are within the scope of claims 4-8 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 16 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Minami, Park, and Masumoto further in view of Lee et al. (US 9,287,329).

Regarding claim 16, the combination of Minami, Park and Masumoto does not disclose further comprising a conductive member disposed among the connection terminals and including one of an anisotropic conductive film and an anisotropic conductive adhesive.

In view of the teachings by Minami, Park, Masumoto and Lee, it would have been obvious to one of ordinary skill in the art to modify Minami by specifically providing a conductive member disposed among the connection terminals and including one of an anisotropic conductive film and an anisotropic conductive adhesive, as taught by Lee, for the purpose of using known types of connections to improve flexibility of devices. 

Claim 45 is within the scope of claim 16 and is therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the arguments do not apply to the new reference combination including new reference of Masumoto being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US PGPub 2007/0262929) discloses a mother substrate of an organic light emitting display device (fig. 2).
Nakamura et al. (US PGPub 2007/0146246) discloses a schematic plan view for illustrating a display apparatus (fig. 1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693